Citation Nr: 0030406	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  92-55 200	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder other than arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran served on active military duty from May 1951 to 
July 1954, and from February 1955 to February 1957.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  This case was originally 
before the Board in December 1992, at which time the Board 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of entitlement for service 
connection for a back disorder.  Subsequently, a Motion for 
the Reconsideration of that decision was filed with the 
Board.  Reconsideration of the decision was granted by the 
Chairman pursuant to 38 U.S.C.A. § 7103(b) and the case was 
denied by an expanded panel of the Board in May 1996.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  A March 
1999 Order of the Court vacated the May 1996 Board decision 
and remanded the case to the Board for readjudication 
consistent with the Order.  In December 1999, the Board 
remanded the case to the RO for additional development; the 
RO has now returned the case to the Board for appellate 
review.

Service connection was previously denied for a generic "back 
disorder."  The Board notes that the RO issued a rating 
decision in May 2000, in which a claim for service connection 
for degenerative arthritis of the lumbar spine was denied.  
As the veteran has apparently neither initiated nor completed 
the steps necessary for an appeal of that issue, the Board 
has not included it in its consideration of the matter on 
appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The last final decision which addressed the veteran's 
claim of entitlement to service connection for a back 
disorder on any basis was the Board decision of May 1990.  
The appellant was notified of that decision in that same 
month and did not timely complete the procedural steps 
required for an appeal.

3.  The additional evidence submitted since the May 1990 
Board decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The medical evidence of record includes a diagnosis of 
recurrent lumbosacral strain.

5.  The veteran testified that he suffered an injury to his 
lower back during service.

6.  A private physician has submitted a competent medical 
opinion stating that there is a causal relationship between 
the appellant's current lower back disorder and the reported 
in-service lower back injury.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying the veteran's claim 
for service connection for a back disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the May 1990 Board is 
new and material, and it serves to reopen the veteran's claim 
for service connection for a back disorder other than 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for a back 
disorder other than arthritis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As previously 
noted, the May 1990 Board decision, the last time the back 
disorder claim was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  

The veteran's claim for service connection for a back 
disorder was denied in RO rating decisions in February 1958 
and March 1964.  The veteran was notified of the denial that 
same month and did not appeal.  The veteran later attempted 
to reopen his claim, but the RO issued rating decisions which 
denied the reopening of this claim in November 1984 and 
February 1989; the appellant completed the procedural steps 
necessary for an appeal of the February 1989 rating decision 
that denied reopening.  The Board issued a decision, in May 
1990, in which that rating decision was affirmed.  The 
appellant was notified of the Board decision and did not 
appeal.  Therefore the May 1990 Board decision represents the 
last final decision on any basis.  The appellant's claim may 
be reopened only if new and material evidence has been 
secured or presented since the May 1990 Board decision.  
Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 
6 Vet. App. 523 (1994).

The evidence of record considered by the Board in its May 
1990 decision included the veteran's service medical records; 
reports of December 1957 and January 1963 VA examinations; 
and private medical treatment records dated between 1958 and 
1988 from several different providers. 

The Board has considered each item of evidence which has been 
added to the record since the final May 1990 Board decision 
to determine if it is new and material.  This evidence 
includes various written statements from the veteran; private 
medical records dated from 1967 to 1995; a 1994 summary of 
the veteran's medical history, beginning in 1952, from a 
private treating physician; written statements from the 
veteran's minister, mother, and spouse concerning the onset 
of his back condition; and the testimony of the veteran and a 
friend at a July 1992 hearing at the Board.  

The newly submitted written statements dated June 25, 1998, 
and December 17, 1999, from a private physician, document 
treatment of the veteran from 1967 through the present for a 
back disorder.  More importantly, the physician relates the 
veteran's current back disorder to a back injury sustained by 
the veteran in service.  These statements were obviously 
generated by a medical professional, and therefore, by 
definition, were submitted by one who is deemed to possess 
the requisite medical knowledge to render a medical diagnosis 
and opinion of causation competent.  In addition, this 
information was not considered by the Board in 1990.  

These newly submitted statements are clearly material because 
they address whether the veteran has a current back disorder 
related to service and reflect the duration and extent of 
said disorder.  Consequently, they are evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
They are thus new and material, and the claim for service 
connection for a back disorder other than arthritis is 
reopened on the basis of the newly submitted private medical 
records described herein. 

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), and having reopened the veteran's 
claim, it must now be determined whether the claim is well 
grounded, based upon all of the evidence and presuming its 
credibility.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
Specifically, the Federal Circuit has held that in order for 
a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

In this case, the Board finds the appellant's claim for 
service connection for a back disorder other than arthritis 
to be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  Private medical records on file, dated from 1967 
to 1993, include several diagnoses of low back disorders.  
The veteran has testified that he sustained back injury in 
service lifting heavy containers of foodstuffs; his military 
occupation specialty during service was cook.  The record 
also contains competent medical opinions relating the 
veteran's current low back disability to back problems he 
demonstrated in service.  Although it is not at all clear 
whether the treating physician relied primarily on the 
veteran's reported history as the basis of the formulation of 
the nexus opinion, the credibility of the evidence is 
assumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Under 
these circumstances, the appellant's claim for service 
connection for a back disorder other than arthritis is well 
grounded, thereby triggering the VA's duty to assist under 
38 U.S.C.A. § 5107(a).


ORDER

New and material evidence has been submitted with respect to 
the claim for service connection for a back disorder other 
than arthritis; this claim is reopened.

The claim of entitlement to service connection for a back 
disorder other than arthritis is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim for service connection for a back disorder 
other than arthritis is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As indicated above, 
medical evidence on file includes findings of diagnoses of 
low back pathology other than arthritis and a private 
physician has, in effect, related the diagnosed low back 
disorders to the appellant's service.  As such, the Board 
finds that specialized examinations are warranted.  

Pursuant to this remand, VA examinations should be scheduled.  
The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should, with the veteran's 
assistance as needed, ascertain whether 
there are any other medical records 
(private, military or VA) pertaining to 
treatment for his low back disorders 
other than arthritis that have not been 
submitted.  If so, an attempt to obtain 
the records should be undertaken and all 
records obtained should be associated 
with the claims file.  To the extent that 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by appropriate specialists, 
such as an orthopedist and a neurologist 
if available, to determine the etiology, 
nature and severity of any low back 
disorders (other than arthritis).  The 
claims file and a copy of this Remand are 
to be furnished to the examiners for 
review in conjunction with the 
examinations.  All appropriate testing 
deemed necessary should be performed.  

The examination report should include 
diagnoses of the veteran's current low 
back disability.  The examiners should 
render an opinion as to whether it is as 
likely as not that the veteran's 
currently diagnosed lower back pathology 
other than arthritis is related to any 
disease or injury during service.  If 
either examiner determines that there is 
no such relationship, the examiner should 
comment on the June 1998 and December 
1999 private medical opinions as they 
relate to the current diagnoses and 
etiology relating to service.

3.  Thereafter, the RO should review any 
additional evidence and then readjudicate 
the veteran's claim under all appropriate 
legal theories and with application of 
all appropriate caselaw, statutes and 
regulations.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
veteran is required until he receives further notice.



			
	MARY GALLAGHER	JEFF MARTIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	H. N. SCHWARTZ
	Veterans Law Judge
Board of Veterans' Appeals



			
	MICHAEL D. LYON	CONSTANCE B. TOBIAS
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	MARK W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

 


- 10 -


